Title: To George Washington from the Marquise de Lafayette, 18 April 1795
From: Lafayette, Marie-Adrienne-Françoise de Noailles, marquise de
To: Washington, George


          
            Monsieur.
            29 germinal. [18 April 1795]
          
          Je vous envoye mon fils; qu’oique je n’aye pas eu la consolation de me faire entendre et d’obtenir de vous le genre de demarches que je croyais propres a delivrer son Pere des mains de nos ennemis parceque vos vues etaient differentes des miennes, ma confiance n’est pas alterée et cest avec ce sentiment bien profond et bien sincere que je mets ce cher enfant sous la protection des etats unis qu’il est depuis longtems accoutumé a regarder comme une seconde patrie et que je regarde depuis si longtems comme devant etre notre asyle et sous la protection particuliere de leur president dont je connais les sentimens pour son pere.
          celui qui vous remettra cette lettre, monsieur, a été depuis tous nos malheurs, notre appui, notre ressource, notre consolation, le guide de mon fils; je desire qu’il ne cesse de l’etre, que jusqu’a son arrivée mon fils reste retiré dans la maison de m. Russel, qu’une fois reunis, il ne se separe jamais de lui et que nous ayons le bonheur de nous reunir un jour ensemble dans la terre de la Liberté. cest aux soins genereux de cet ami que mes enfans doivent la conservation de la vie de leur mere; il vint malgré tous les risques exposer à m. Morris l’horrible situation ou j’etais et aprés avoir eu le courage de traverser toute la france

dans ce moment d’horreurs a la suite d’une prisoniere devouée selon toutes les apparences a la mort, il obtint du ministre des Etats Unis des demarches dont leffet a probablement ete de differer mon supplice ce qui m’a fait atteindre l’epoque de la revolution du dix thermidor. il vous dira que je n’ai jamais fourni de pretexte a aucune accusation, que jamais mon pays n’a eu rien a me reprocher, et moi je vous dirai que c’est prés de lui, avec lui que mon fils apprenait sans cesse et dans labyme du malheur a distinguer la Liberté de toutes les horreurs auxquels on avait osé meler son nom et qu’en recevant chaque jour de lui l’exemple des vertus les plus genereuses, il se formait a cette generosité qui a conservé et conservera toujours je lespere dans son cœur l’amour dune patrie ou des victimes si cheres ont été immolées, ou son pere est meconnu et persecuté et ou sa mere a été quinze mois captive. le comble des sacrifices que cet ami nous a faits est a present de se separer d’une famille qu’il cherit tendrement. le besoin de mon cœur est de faire connaitre à Monsieur Washington ce qu’il est et ce dont nous lui sommes redevables. une simple lettre remplit bien mal cet objet. quand sera ce que je pourai le remplir moi meme.
          Mon vœu est que mon fils mene une vie trés obscure en Amerique, qu’il y reprenne des etudes que trois ans de malheur ont interrompues et qu’eloigné des lieux ou d’affreuses images pouraient ou abattre ou indigner trop fortement son ame il puisse travailler a se rendre capable de remplir les devoirs de Citoyen des Etats unis dont les sentimens et les principes seront toujours daccord avec ceux d’un citoyen francais. je ne Vous dirai rien aujourdhuy de ma position ni de celle qui m’interesse beaucoup plus que la mienne; je m’en rapporte à l’ami qui se charge de vous present⟨er⟩ cette lettre pour etre l’interprete des sentimens de mon cœur beaucoup trop fletri pour etre capable d’en exprimer d’autres que celui de la reconnaissance. jen dois beaucoup à M. Monroe, M. Skypwith et M. Mountflorence pour leur bienveillance et les differens services qu’ils m’ont rendus. Je supplie Monsieur Washington d’agreer avec bonté lhommage de ma confiance, de mon respect et de mon attachement.
        